Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 10, 11-15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (WO2019/217477A1, hereinafter Van Os) in view of Baloga (US PAT: 9,804,731).
Regarding claim 1, Van Os discloses: A computer implemented method of controlling a teleconferencing device, comprising: detecting a current operating state of the teleconferencing device (live communication session; abstract); detecting a contact with a touch-screen device associated with a selection of an audio and a visual input (650D, fig. 6G), a selection of an option from a list of options that performs an action in the teleconferencing device, or a transferring of a virtual object between a plurality of devices that comprise the teleconferencing device;  continuously sensing a gesture across the touch-screen (reads on upward swipe; paragraph: 0199) device by identifying a first location of a first contact with the touch-screen, a distance of a continuous contact with the touch screen (reads on upward swipe starting near handle affordance; paragraph: 0199 and fig. 6G), and a final location of a last contact with the touch-screen; and executing a command associated with the selection of an audio and a visual input, the selection of an option from a list of options that performs an action in the teleconferencing device, or the transferring of a virtual object between a plurality of devices in response to a current operating state of the teleconferencing device and a plurality of characteristics of the gesture (figs. 6G/6H; paragraphs: 0199; 0209).
Regarding claim 11, Van Os discloses: A method of controlling a teleconferencing device, comprising: detecting a current operating state of the teleconferencing device (live communication session; abstract) ; detecting a contact with a touch-screen device associated with a selection of an audio and a visual input, a selection of an option from a list of options that performs an action in the teleconferencing device, or a transferring of a virtual object between a plurality of devices that comprise the teleconferencing device; determining a central axis of the contact with the touch screen shows that establishes an equal distance area between outer ends of a contact area (reads on handle affordance  631 centrally located as shown in fig. 6G and swiping upwards) as the contact is made across the touch screen (fig. 6G); continuously sensing a gesture across the touch-screen device by identifying a first location of a first contact with the touch-screen along the central axis (reads on swiping upwards from handle affordance 631, centrally located as shown in fig. 6G), a distance of a continuous contact with the touch screen along the central axis, and a final location of a last contact with the touch-screen along the central axis (swiping action upwards); and executing a command associated with the selection of an audio and a visual input, the selection of an option from a list of options that performs an action in the teleconferencing device, or the transferring of a virtual object between a plurality of devices in response to a current operating state of the teleconferencing device and a plurality of characteristics associated with the gesture (figs. 6G/6H; paragraphs: 0199; 0209).
Regarding claim 20, Van Os discloses: A system for controlling a teleconferencing device, comprising: means for detecting a current operating state of the teleconferencing device (live communication session; abstract) means for detecting a contact with a touch-screen device (fig. 2; paragraphs: 0036; 0065; 0076; 0077) associated with a selection of an audio and a visual input, a selection of an option from a list of options that performs an action in the teleconferencing device, or a transferring of a virtual object between a plurality of devices that comprise the teleconferencing device; means (paragraph: 0073) for detecting a central axis of the contact with the touch screen establishing an equal distance area between a contact area as the detected contact is detected across the touch screen; means (paragraph: 0078-0080) for continuously sensing a gesture across the touch-screen device by identifying a first location of a first contact with the touch-screen along the central axis (reads on handle affordance  631 centrally located as shown in fig. 6G and swiping upwards), a distance of a continuous contact with the touch screen along the central axis (reads on swiping upwards from handle affordance 631, centrally located as shown in fig. 6G), and a final location of a last contact with the touch-screen along the central axis; and means (paragraph: 0073) for executing a command associated with the selection of an audio and a visual input, the selection of an option from a list of options that performs an action in the teleconferencing device, or the transferring of a virtual object between a plurality of devices in response to a current operating state of the teleconferencing device and a plurality of characteristics of the gesture (figs. 6G/6H; paragraphs: 0199; 0209).
Van Os differs from the claimed invention in that he does not specifically disclose underlined claim limitations as shown above such as:  a transferring of a virtual object between a plurality of devices that comprise the teleconferencing device, the transferring of a virtual object between a plurality of devices in response to a current operating state of the teleconferencing device and a plurality of characteristics of the gesture.
However,  Baloga discloses: a transferring of a virtual object between a plurality of devices that comprise the teleconferencing device, the transferring of a virtual object between a plurality of devices in response to a current operating state of the teleconferencing device and a plurality of characteristics of the gesture (col. 4 lines 13-27;  fig. 5; col. 16 lines 25-50).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Os’system to provide for the following: a transferring of a virtual object between a plurality of devices that comprise the teleconferencing device, the transferring of a virtual object between a plurality of devices in response to a current operating state of the teleconferencing device and a plurality of characteristics of the gesture as this arrangement would facilitate to transfer content such a virtual objects among various devices during video conference as taught by Baloga.
Regarding claims 2-5, 7-10, 12-15, 17-17, Van Os further teaches: where the touch screen comprises a virtual touch screen and the contact comprises a virtual contact (paragraph: 0078), where the list of options is rendered via an electronic menu (fig. 6H), where the final location of a last contact with the touch-screen renders a landing spot that is electronically associated with a second teleconferencing device (swipe action; figs. 6G/6H; paragraph: 0199), where the teleconferencing device actuates a menu selection, mode selection, and a menu selection in response to the gesture (figs. 6G/6H; paragraph: 0199), where the detecting a contact occurs in response to an automated presence detector (paragraph: 0079), plurality of devices comprise a local device and a remote device (fig. 6F; paragraph: 0197).
4.	Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Os in view of Balgoa as applied to claims 1, 11 above, and further in view of Amin-Shahidi et al. (US 2021/0090773, filed 9-24-19, hereinafter Amin-Shahidi).
The combination differs from claims 6, 16 in that it does not specifically disclose: where in the executing of the command results in a visual, a tactile, and an aural feedback.
Howwever, Amin-Shahidi discloses: where in the executing of the command results in a visual, a tactile, and an aural feedback (paragraph: 0045).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: where in the executing of the command results in a visual, a tactile, and an aural feedback as this arrangement would reassure user about the execution of command as taught by Amin-Shahidi.
5.	Claim(s) 8-9, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Os in view of Balgoa as applied to claims 1, 11 above, and further in view of Huang et al. (US 2010/0302346A1, hereinafter Huang).
The combination differs from claims 8-9, 18-19 in that it does not specifically disclose: where the virtual object comprises an electronic document, where the virtual object comprises an electronic file.
However, Huang discloses: where the virtual object comprises an electronic document, where the virtual object comprises an electronic file (paragraph: 0007, “The client can send a document or a file to the server for document sharing or file sharing. ”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: where the virtual object comprises an electronic document, where the virtual object comprises an electronic file which enables sharing of document and files during conference as taught by Huang.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2021/0405865A1) to Faulkner et al. discloses dynamic positioning of content views based on camera position relative to display which teaches: [0153] In some configurations, the touchscreen 842 supports a pan gesture in which a user places a finger on the touchscreen 842 and maintains contact with the touchscreen 842 while moving the finger on the touchscreen 842. The pan gesture may be used for various reasons including, but not limited to, moving through screens, images, or menus at a controlled rate. Multiple finger pan gestures are also contemplated. In some configurations, the touchscreen 842 supports a flick gesture in which a user swipes a finger in the direction the user wants the screen to move. The flick gesture may be used for various reasons including, but not limited to, scrolling horizontally or vertically through menus or pages. In some configurations, the touchscreen 842 supports a pinch and stretch gesture in which a user makes a pinching motion with two fingers (e.g., thumb and forefinger) on the touchscreen 842 or moves the two fingers apart. The pinch and stretch gesture may be used for various reasons including, but not limited to, zooming gradually in or out of a web site, map, or picture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651